Citation Nr: 0815516	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed with 
respect to a January 16, 2004 RO decision denying an 
application for entitlement to service-connected disability 
benefits.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant claims that he has recognized service as a 
member of the Army of the United States.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse determination by the Department of 
Veterans Affairs Regional Office in Manila, the Republic of 
the Philippines.

For reasons noted below, this the appeal will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The RO denied an application for entitlement to service-
connected disability benefits on January 16, 2004.

2.  On May 25, 2004, the appellant submitted a letter to the 
RO that can be reasonably construed as evidencing 
disagreement with its January 16, 2004, determination and 
seeking appellate review of that decision.


CONCLUSION OF LAW

A timely NOD was received within one year of the January 16, 
2004 RO decision denying an application for entitlement to 
service-connected disability benefits.  38 U.S.C.A. §§ 
7105(a), (b), (c) (West 2002); 38 C.F.R. §§ 19.34, 20.101(c), 
20.201, 20.300, 20.302(a), 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish eligibility to entitlement 
to service-connected disability benefits.

In October 2003, the RO received the appellant's claim for 
entitlement to service-connected disability benefits.  By 
letter dated January 16, 2004, the RO denied the application 
on the basis that he did not have the required military 
service to be eligible for VA benefits.  

The case has come before the Board seeking appellate review 
of the RO's jurisdictional finding that the appellant did not 
submit a timely NOD with respect to its January 16, 2004, 
decision.  See 38 C.F.R. §§ 19.34, 20.101(c) (an RO 
jurisdictional finding on timeliness of an NOD is an 
appealable issue).

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative. 38 C.F.R. §§ 20.201, 20.300.

While special wording is not required, an NOD must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  38 
C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002).  The VA system is a non-adversarial, pro-claimant 
system wherein pro se filings are liberally and 
sympathetically construed.  Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 
324 (1991).

Without a timely NOD with the unfavorable determination by 
the AOJ, the Board has no jurisdiction to consider the merits 
of an appeal of such determination.  38 U.S.C.A. §§ 7105(c), 
7108.  See Marsh v. West, 11 Vet. App. 468 (1998).

Following the January 16, 2004 RO denial, the appellant 
submitted a written statement to the RO on May 25, 2004, 
requesting prompt action about his claim.  He referred to his 
claim application, which he stated "your said office 
received ... on October 27, 2003."  This date was specifically 
cited in the RO's denial letter as the date on which it 
received the appellant's claim for benefits.  The appellant 
explained his belief of being entitled to VA benefits based 
on his "active military service during WW-II, from 25 July 
1942 up to my honorable discharge[] on 30 March 1947".

The written statement submitted by the appellant on May 25, 
2004 meets the regulatory requirements of a written document 
being filed at the AOJ within one year from the date of 
notice of denial.  38 C.F.R. §§ 20.300, 20.302(a).  As there 
were no other claims adjudicated before the RO at that time, 
the Board can find by implication that the May 2004 filing 
was directed against the RO's denial of his application for 
service-connected benefits.  Cf. 38 C.F.R. § 20.201 (a 
claimant must identify the specific determination being 
appealed where notice was provided on several issues 
adjudicated at the same time).  See generally EF., 1 Vet. 
App. at 326 (given VA's non-adversarial process, there is 
nothing "magical" about statements on an 1-9 form with the 
statutory duty to assist extending to liberally reading 
claimant's statements in the context of the evidence of 
record).

The RO treated the May 25, 2004 letter as an application to 
reopen a previously denied claim.  When the appellant 
submitted a second statement regarding his claim for VA 
benefits on April 21, 2005, the RO regarded it as an NOD to 
the original claim and found it to be not timely filed.  The 
Board finds that the RO erred in its treatment of both the 
May 2004 and April 2005 letters submitted by the appellant. 

The dispositive issue on appeal, therefore, is whether the 
May 2004 letter expresses disagreement with the January 2004 
decision and, if so, whether it evidences an intent to seek 
appellate review.  The letter does serve to establish that 
the appellant disagreed with the RO's January 2004 
determination and sought to establish his time spent in 
military service, which was the basis of the RO's denial of 
his claim.  The appellant specifically cited the January 2004 
decision in stating the date on which the RO received his 
claim, October 27, 2003.  

Upon a liberal construction and sympathetic reading of this 
pro se claimant's statements, the Board finds that the May 
2004 letter can be reasonably construed as evidencing 
disagreement with the RO's January 2004 determination and 
seeking appellate review of that decision.

Accordingly, the Board finds that the May 2004 letter 
submitted by the appellant constitutes a timely filed, 
written document expressing disagreement with the RO's 
January 16, 2004, denial of an application for entitlement to 
service-connected disability benefits.  To this extent only, 
the appeal is granted. 

ORDER

The appellant filed a timely notice of disagreement with the 
rating decision of January 16, 2004.  To this extent only, 
the appeal is granted.


REMAND
 
The Board must find that the veteran has filed a timely 
notice of disagreement with regard to the rating decision of 
January 2004.  As no Statement of the Case appears to have 
been issued, the claim remains pending in appellate status 
(see 38 C.F.R. § 3.160(c)) and requires further action by the 
RO.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also 
Manlincon v. West, 12 Vet. App. 238 (1999).  

On the basis of the foregoing, the case is REMANDED for the 
following action:

The RO should issue a Statement of the 
Case to the veteran, addressing the issue 
denied in the rating action of January 
16, 2004.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, the issue be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


